UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-6733


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MALCOLM ROBERT LEE MELVIN,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:11-cr-00079-RBH-1)


Submitted: September 9, 2019                                 Decided: September 20, 2019


Before NIEMEYER and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Malcolm Robert Lee Melvin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Malcolm Robert Lee Melvin appeals the district court’s order denying his motion

for a sentence reduction under the First Step Act of 2018 (“First Step Act”), Pub. L. No.

115-391, 132 Stat. 5194. Melvin seeks to rely on the First Step Act to obtain expungement

of the consecutive sentences imposed for his 18 U.S.C. § 924(c) (2012) convictions.

       We review the district court’s ruling on a motion for a sentence reduction for abuse

of discretion and the scope of the district court’s legal authority de novo. See United States

v. Mann, 709 F.3d 301, 304 (4th Cir. 2013). We find no error in the district court’s

conclusion that it lacked the authority to grant Melvin’s request for a sentence reduction.

The First Step Act did not alter the requirement that § 924(c) sentences run consecutively.

See 18 U.S.C. § 924(c)(1)(D) (West Supp. 2018). Although the First Step Act altered the

circumstances under which 18 U.S.C. § 924(c) offenses are subject to enhanced mandatory

minimum sentences, see First Step Act § 403(a), 132 Stat. at 5221-22, Congress expressly

limited the retroactivity of that provision to offenses for which sentence was not yet

imposed as of the First Step Act’s date of enactment, First Step Act § 403(b), 132 Stat. at

5222. As Melvin was sentenced years before the First Step Act’s enactment date, that

provision does not apply to him.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED



                                              2